THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            The State, Respondent,

            v.

            Felix Kotowski, Petitioner.

            Appellate Case No. 2019-001206



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                         Appeal from Dorchester County
                        Maite Murphy, Circuit Court Judge


                             Opinion No. 27977
                    Heard May 20, 2020 – Filed June 3, 2020


                 AFFIRMED IN PART, VACATED IN PART


            Appellate Defender Lara M. Caudy, of Columbia, for
            Petitioner.

            Attorney General Alan Wilson and Senior Assistant
            Attorney General David Spencer, both of Columbia; and
            First Circuit Solicitor David M. Pascoe Jr., of
            Orangeburg, for Respondent.


PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in State v. Kotowski, 427 S.C. 119, 828 S.E.2d 605 (Ct. App. 2019).
Having carefully reviewed the matter, we affirm the court of appeals in part and
vacate in part. We adopt the court of appeals' well-reasoned opinion, with the
exception of Section III of the opinion. We vacate Section III of the court of
appeals' opinion pertaining to the admission of the NPLEx records during trial.
Assuming, without deciding, that the admission of the NPLEx records during trial
was erroneous, as Petitioner asserts, we find the error is harmless in light of the
overwhelming evidence of guilt. Accordingly, the decision of the court of appeals
is affirmed in part and vacated in part.

AFFIRMED IN PART, VACATED IN PART.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.